Citation Nr: 0332751	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
blindness.

2.  Entitlement to service connection for a disability of the 
abdomen manifested by bloating and spotting.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



REMAND

Previously, on September 12, 2002, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examinations and 
medical opinions:  Complete ophthalmologic 
examinations by a board of two licensed 
ophthalmologists who have reviewed the 
veteran's complete claims folders, including 
her service medical records, and who have 
not previously examined or treated the 
veteran.  The examiners should conduct their 
examinations separately, using the current 
rating criteria for rating visual acuity, 
visual fields and muscle function, effective 
June 10, 1999, and the criteria in effect 
prior to June 10, 1999, and must discuss 
their findings with each other prior to 
issuing their report.  The examiners must 
review the private and VA medical opinions, 
dated August 13, 1999 (Dr.G.F.C.), November 
2, 1999 (Dr C.A.C.) and January 24, 2001 
(Dr. L.K.G.), and may not rely solely upon 
matters related by the claimant.  The 
examiners should respond to the following 
questions regarding their findings:
A.  State the current nature, extent 
and etiology of the veteran's 
bilateral visual impairment, if any, 
to include the specific clinical 
findings which support those 
conclusions; and the date of onset of 
any visual impairment shown, based 
upon the medical record.  
B.  State whether it is at least as 
likely as not that the veteran' s 
current visual impairment was caused 
or worsened by her being struck above 
the left eye by a softball, or struck 
on the head by a dumpster door, while 
on active duty in 1981. 
C.  State whether the veteran is 
actually legally blind.
D.  After reviewing the claimant's 
medication history, both 
ophthalmologic examiners should 
express an opinion as to whether it 
is at least as likely as not that the 
veteran' s current visual impairment 
was caused or worsened by her 
medications taken for any service-
connected disability.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations and medical opinions: A VA 
gynecological examination to determine 
the current presence or absence of any 
bloating or spotting in the veteran.  If 
such claimed bloating or spotting is 
currently present, the examiner should 
provide a medical opinion as to the 
nature, extent and etiology of any 
bloating or spotting currently found 
present, to include an opinion as to 
whether it is at least as likely as not 
that such symptoms are caused or worsened 
by a service-connected disability. 
Send the claims folder to the examiners for review.
		

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





